MONROE, C. J.
Plaintiff brought and prosecuted this suit, without paying, or giving bond for, costs, under Act No. 156 of 1912, p. 233, and, judgment having been rendered against him, he applied for an appeal without bond, which was refused. 'He now prays for a writ of mandamus directing the judge a quo to grant the appeal without Bond. The only return that we find in the record is a copy of a brief that was filed in the case of Adrien Serpas v. St. Bernard Cypress Company, 71 South. _, in which it was argued, in support of a motion to dismiss the appeal, that:
“The provisions of Act No. 156 of * * * 1912 do not exempt an appellant from the furnishing of an appeal bond, whether devolutive or suspensive; the provisions of the act being limited to plaintiffs, interveners, and defendants, and to the payment of costs and the giving of bonds for costs.”
The court held in the case referred to (not yet officially reported) that a “plaintiff, intervener, or ■ defendant,” does not, for the purposes of Act No. 156 of 1912, lose his-character as such by becoming an appellant from an adverse judgment, and that a litigant who is otherwise within the statute is-as much entitled to exemption from furnishing a bond for costs for the purposes of an appeal as for any other purpose. In this case the only bond that could be required would be a bond for costs, which the argument of the brief concedes that a plaintiff, intervener, or defendant (otherwise within the statute) is not obliged to give, and which we have held, and again hold, that a plaintiff, intervener, or defendant is not obliged to give in order to appeal from an adverse judgment..
It is therefore ordered that the alternative writ of mandamus herein issued be now-made peremptory, and that the respondent-judge be ordered to grant to applicant herei™ the appeal as prayed.